Kinne, J.
(dissenting). — As I view this case, there is nothing in this will which justifies the • construction placed upon it in the majority opinion. In the Eckford Case the testator, in the will, stated that he owned the land which he undertook to devise. There is no such statement in this will. By virtue of an agreement of the parties to the suit, it is sought to overcome a plain, unambiguous description in the will, and to substitute in lieu thereof a different description. In my judgment, when the facts are considered, the majority opinion in the case is an extension of the doctrine laid down in Eckford’s Case. By it almost every safeguard surrounding the execution of wills is swept away. My views touching the question involved in this case are fully set forth in the dissenting opinion in'the case of Eckford v. Eckford, 91 Iowa, 54 (58 N. W. Rep. 1093).